
	

113 HR 4882 IH: Southwest Border Protection Act of 2014
U.S. House of Representatives
2014-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4882
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2014
			Mr. Schweikert introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To achieve operational control of the international border between the United States and Mexico
			 through the deployment of members of the National Guard in support of the
			 United States Customs and Border Protection, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Southwest Border Protection Act of 2014.
		2.Activation and deployment of members of the National Guard to support Department of Homeland
			 Security border control activities along international border between the
			 United States and Mexico
			(a)Expanded deployment of National GuardAt the request of a Governor of a State that shares a portion of the international border between
			 the United States and Mexico, the Secretary of Defense shall order to
			 active duty, and provide for the deployment of, members of the National
			 Guard along such border to assist United States Customs and Border
			 Protection in achieving operational control of such border.
			(b)Number of Guardsmen deployedAt least 10,000 members of the National Guard shall be ordered to active duty and deployed under
			 the authority of this section along the international border between the
			 United States and Mexico. Members ordered to active duty and deployed
			 under the authority of this section shall be in addition to the number of
			 members of the National Guard so deployed along such border as of the date
			 of the enactment of this Act.
			(c)DurationThe deployment of members of the National Guard under the authority of this section in a State that
			 shares a portion of the international border between the United States and
			 Mexico shall continue until the earlier of the following:
				(1)The date on which the Secretary of Homeland Security certifies that the Federal Government has
			 achieved operational control of such border.
				(2)The date on which the Governor of the State withdraws the request made under subsection (a).
				(d)Exemption from end strengths and other limitationsMembers of the National Guard deployed under the authority of this section shall not be counted
			 toward—
				(1)any limits on end strength; or
				(2)limits on the number of National Guard personnel that may be placed on active duty for operational
			 support.
				(e)Operational control definedIn this section, the term operational control has the meaning given that term in section 2(b) of the Secure Fence Act of 2006 (Public Law
			 109–367; 8 U.S.C. 1701 note).
			
